Co feo SIN DN UO BP WY NY

NO NO NO NYO NO ND NHN N NO KF FH FF KF KF KF KF PSP ES hE
Oo ~~ KO Or BP WD NY K CO OU SF nH KH A FP WY NY KF CO

 

 

Case 2:20-mj-06118-DUTY Document14 Filed 01/04/21 Pagelof4 Page ID #:27

Ling
Sebsimid

FILED
CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, __—)-—~NO. 2:20-MJ-06118-DUTY-1
Plaintiff, )
V. ) ORDER OF DETENTION AFTER
) HEARING
FAUSTO PAZ, )
) (18 U.S.C. § 3142(i))
Defendant. )
)
L.

A. (.) On motion of the Government in a case allegedly involving:
1. ( ) acrime of violence;
2. ( ) an offense with a maximum sentence of life imprisonment or death;
3. (X) a narcotics or controlled substance offense with a maximum sentence of
ten or more years;
4. ( ) any felony - where the defendant has been convicted of two or more prior
offenses described above;

5. () any felony that is not otherwise a crime of violence that involves a minor

 
Co fe SND NN BP W YN

NH NO KN NY KN NH KH NY HN HR HF HH KF KS KF OS S| S|
Co NT NHN A BP W NYO KH DOD OBO fn DH HA FP WY NY KK CO

 

 

Case 2:20-mj-06118-DUTY Document14 Filed 01/04/21 Page 2of4 Page ID #:28

B. (X)

9 Oo WF p>

(X)

(X)

victim, or possession or use of a firearm or destructive device or any other
dangerous weapon, or a failure to register under 18 U.S.C. § 2250.

On motion by the Government / (_) on Court’s own motion, in a case allegedly

involving:
1. (X) a serious risk that the defendant will flee;
2. () a serious risk that the defendant will:

a.(_) obstruct or attempt to obstruct justice;
b.(_) threaten, injure, or intimidate a prospective witness or juror or
attempt to do so.
The Government (X) is/ (_ ) is not entitled to a rebuttable presumption that no
condition or combination of conditions will reasonably assure the defendant’s

appearance as required and the safety of any person or the community.

Il.
The Court finds that no condition or combination of conditions will reasonably
assure:
l. (X) the appearance of the defendant as required.
(X) and/or
2. (X) _ the safety of any person or the community.
The Court finds that the defendant has not rebutted by sufficient evidence to the

contrary the presumption provided by statute.

I.

The Court has considered:

the nature and circumstances of the offense(s) charged;

the weight of evidence against the defendant;

the history and characteristics of the defendant; and

the nature and seriousness of the danger to any person or to the community.

2

 
Oo Oo IN ND OW FF W NY

NO NO WN WN NH PP WN NHN NY BH HH KF HF SF SF OSE OO rel ES
Co YN ODO MN BP WN KK OD OO OH AD WDB nH FP WY NY KS OC

 

 

Case 2:20-mj-06118-DUTY Document14 Filed 01/04/21 Page 3of4 Page ID #:29

IV.
The Court also has considered all the evidence adduced at the hearing and the arguments

and/or statements of counsel, and the Pretrial Services Report and recommendation.

V.
The Court bases the foregoing finding(s) on the following:
A.  (X)__ The history and characteristics of the defendant indicate a serious risk that
the defendant will flee, because the risk of flight is presumed in this case; and no
bail resources have been proffered to mitigate the risk of flight.
B. (X)__ The defendant poses a risk to the safety of other persons or the community
because of the nature and seriousness of the allegations in this presumption case;
and the nature and extent of the defendant’s prior criminal history, which includes

prior alcohol related arrests and misdemeanor convictions.

VI.
A. (.) The Court finds that a serious risk exists that the defendant will:
1.() obstruct or attempt to obstruct justice.

2.( ) attempt to/ ( ) threaten, injure or intimidate a witness or juror.

VIL.

A.  ITIS THEREFORE ORDERED that the defendant be detained prior to trial.

B. ITIS FURTHER ORDERED that the defendant be committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending
appeal.

C. ITIS FURTHER ORDERED that the defendant be afforded reasonable opportunity for

private consultation with counsel.

 
Co ee IN HD A SP W NY

NO NO NO NHN NH HN KN NHN KN KH KH HF HF KF FP OF OES ES
oOo YN DH nH FP WW NYO K|K& CO OC Oo NDT HD A BP WY NY KK O&O

 

 

Case 2:20-mj-06118-DUTY Document14 Filed 01/04/21 Page 4of4 Page ID #:30

D. ITIS FURTHER ORDERED that, on order of a Court of the United States or on

request of any attorney for the Government, the person in charge of the corrections
facility in which the defendant is confined shall deliver the defendant to a United States

Marshal for the purpose of an appearance in connection with a court proceeding.

DATED: January 4, 2021
7 ar d: ee

KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE

 

 
